     Case 5:19-cr-00394-SVW Document 69 Filed 04/06/20 Page 1 of 13 Page ID #:424



1    NICOLA T. HANNA
     United States Attorney
2    JOSEPH B. WIDMAN
     Assistant United States Attorney
3    Chief, Riverside Branch Office
     PETER DAHLQUIST (Cal. Bar No. 285548)
4    ROBERT S. TRISOTTO (Cal. Bar No. 314178)
     Assistant United States Attorneys
5    Riverside Branch Office
          3403 10th Street, Suite 200
6         Riverside, California 92501
          Telephone: (951) 276-6267/6211
7         Facsimile: (951) 276-6202
          E-mail:     Peter.Dahlquist@usdoj.gov
8                     Robert.Trisotto@usdoj.gov

9    Attorneys for Plaintiff
     UNITED STATES OF AMERICA
10
                             UNITED STATES DISTRICT COURT
11
                       FOR THE CENTRAL DISTRICT OF CALIFORNIA
12
     UNITED STATES OF AMERICA,                No. ED CR 19-0394(A)-SVW
13
                Plaintiff,                    GOVERNMENT’S SENTENCING POSITION
14
                      v.                      FOR DEFENDANT ROBERT ERIC
15                                            STAHLNECKER; DECLARATION OF PETER
     ROBERT ERIC STAHLNECKER,                 DAHLQUIST; EXHIBIT
16
                Defendant.
17                                            Sentencing Date:    May 4, 2020
                                              Sentencing Time:    11:00 a.m.
18                                            Location:     Courtroom of the
                                                            Hon. Stephen V.
19
                                                            Wilson
20

21         Plaintiff United States of America, by and through its counsel
22   of record, the United States Attorney for the Central District of
23   California and Assistant United States Attorney Peter Dahlquist,
24   hereby files its Sentencing Position.
25   ///
26   ///
27   ///
28
     Case 5:19-cr-00394-SVW Document 69 Filed 04/06/20 Page 2 of 13 Page ID #:425



1         This Sentencing Position is based upon the attached Memorandum

2    of Points and Authorities, the Declaration and Exhibit, the files and

3    records in this case, the United States Probation Office’s

4    Presentence Investigation Report, and such further evidence and

5    argument as the Court may permit.

6     Dated: April 6, 2020                Respectfully submitted,

7
                                          NICOLA T. HANNA
8                                         United States Attorney

9                                         JOSEPH B. WIDMAN
10                                        Assistant United States Attorney
                                          Chief, Riverside Branch Office
11

12                                            /s/ Peter Dahlquist
                                          PETER DAHLQUIST
13                                        ROBERT S. TRISOTTO
                                          Assistant United States Attorneys
14

15                                        Attorneys for Plaintiff
                                          UNITED STATES OF AMERICA
16

17

18

19

20

21

22

23

24

25

26

27

28

                                             2
     Case 5:19-cr-00394-SVW Document 69 Filed 04/06/20 Page 3 of 13 Page ID #:426



1                       MEMORANDUM OF POINTS AND AUTHORITIES
2    I.    INTRODUCTION
3          Since 2007, defendant Robert Eric Stahlnecker (“defendant”) has

4    been convicted five times for verbally abusing and threatening

5    government employees.      In this case, while investigating two death

6    threats defendant made against government employees, United States

7    Capitol Police (“USCP”) agents discovered that defendant had made

8    more than 10,000 calls to government agencies and elected officials

9    in 2019 including abusive, harassing, and threatening calls.              A jury

10   found defendant guilty of five felonies: one count of making a threat

11   through interstate commerce and four counts of anonymous

12   telecommunications harassment.       The jury acquitted defendant on two

13   counts of threatening public officials.        The convictions in this case

14   represent a small fraction of defendant’s decade-long campaign to

15   abuse and threaten government employees.

16         The government agrees with the Probation Officer that

17   defendant’s Guidelines range is 21 to 27 months’ imprisonment.              The

18   government respectfully requests the Court sentence defendant to a

19   high-end Guidelines sentence of 27 months’ imprisonment, a 3-year

20   term of supervised release, and a $600 special assessment.            A

21   sentence of 27 months’ imprisonment and a 3-year term of supervised

22   release is warranted because prior convictions have not deterred

23   defendant nor protected the public from his abuse and threats.

24   II.   STATEMENT OF FACTS
25         A.   The Offense Conduct
26         Defendant made more than 10,000 calls to government agencies and

27   elected officials in 2019.      (ECF No. 68, Presentence Investigation

28   Report, (“PSR”) ¶ 6.)      Employees who fielded his calls complained
     Case 5:19-cr-00394-SVW Document 69 Filed 04/06/20 Page 4 of 13 Page ID #:427



1    that defendant launched into profanity-laced, obscene, and offensive

2    tirades.   (Id.)    Among those 10,000 calls were the threats and
3    abusive calls charged in the First Superseding Indictment:

4              Count 1: On August 29, 2019, after a series of calls,
5               defendant threated R.K. by saying, “I’m coming to your

6               fucking office and I’m going to kill you, fuck you.”           (Id.
7               ¶ 11.)    R.K. testified that she understood the death treat

8               to be a serious expression and reported the death threat to

9               law enforcement.     R.K.’s supervisor also knew the death

10              threat was serious because R.K. appeared “very, very,

11              worried.”    (Dahlquist Decl., Ex. 1.)       Federal and local law

12              enforcement responded to protect the Congresswoman and her

13              staff and tried to identify defendant and verify his

14              location.    In addition, the Congresswoman’s staff closed

15              their branch office, turned the lights off, and directed

16              employees to exit out a backdoor.        (Dahlquist Decl., Ex. 1;

17              PSR ¶ 39.)    The jury acquitted defendant on this count.

18              (ECF No. 53.)

19             Counts 2 through 4: On September 26, 2019, after a series
20              of calls, defendant threated L.U. by saying, “I am going to

21              come to your office and kill you, you miserable little

22              cunt.”    (Id. ¶ 13).    In one call, defendant identified
23              himself as “Ben Dover,” which the victim understood to be a

24              sexually suggestive, degrading pun.        (See id.)    The jury
25              acquitted defendant on count two, a threat against a

26              federal official, but convicted him on count three, which

27              alleged the same conduct as an interstate threat.           (ECF

28              Nos. 25, 53.)     The jury also convicted defendant on count

                                             2
     Case 5:19-cr-00394-SVW Document 69 Filed 04/06/20 Page 5 of 13 Page ID #:428



1               four, which alleged the same conduct as anonymous

2               telecommunications harassment.

3              Count 5: On September 27, 2019, defendant abused and
4               harassed L.U. by boasting that he had made one of her

5               colleagues, “some bitch,” cry and that he was “keeping a

6               list of the bitches that hang up on him.”         (Id. ¶ 16.)
7              Count 6: On October 21, 2019, defendant abused, harassed,
8               and threatened K.R. by calling her “worthless” and

9               “uneducated.”     (Id. ¶ 17.)    Defendant told K.R. that she
10              didn’t “have to be such a fucking bitch” before telling

11              her, “the Senator should be assassinated and you’re a

12              cunt.”    (Id.)
13             Count 7: On October 25, 2019, defendant abused and harassed
14              A.F. by telling her to “go fucking die” and that she could

15              help him by “going away and dying, preferably very

16              painfully so [she could] recognize that [she was] a fucked-

17              up person.”    (Id. ¶ 18.)
18             Count 8: On November 18, 2019, abused and harassed D.B., a
19              resident of Tennessee who testified at trial with a

20              Southern accent, by refusing to provide his name and saying

21              “[t]hat is irrelevant you fucking cunt; you are Tennessee

22              dumb.”    (Id. ¶ 19.)
23        At trial, the government also introduced voicemail messages

24   defendant left with a California Congresswoman’s office in which

25   defendant said the employees in that office are “children who act

26   like cunts” and “100% cunts.”       (See id. ¶ 30.)
27

28

                                             3
     Case 5:19-cr-00394-SVW Document 69 Filed 04/06/20 Page 6 of 13 Page ID #:429



1         B.    Charged Conduct is Representative of Overall Conduct
2         The evidence presented at trial represents a fraction of

3    defendant’s threats, abuse, and harassment.         Over half of defendant’s

4    calls in 2019 were to the Veterans Affairs complaint line (3,600

5    calls) and United States Senators from California (2,500 calls).

6    (Id. ¶ 7.)    The USCP investigation focused primarily on interstate
7    calls to Congressional offices so agents did not investigate the

8    majority of defendant’s conduct.       Nevertheless, interviews of some of

9    the offices defendant called most frequently revealed a pattern of

10   behavior consistent with the charged conduct.         For example, defendant

11   placed 146 calls to a California Congresswoman’s office and nine

12   employees reported defendant abused and harassed them with profanity-

13   laced tirades.    Defendant said things like, “go die fucker,” and said

14   the Congresswoman should “be hung for treason.”          (Id. ¶¶ 21-30.)
15   Defendant’s constant, abusive calls caused at least one call

16   recipient to fear for his life because he was afraid defendant “might

17   come to the office to try to harm him or other members of the staff.”

18   (Id. ¶ 23.)
19        Other offices ignored defendant’s calls or put their phones on

20   “night service” mode in an effort to discourage him from calling.

21   (Id. ¶ 31.)    Defendant recognized his conduct was abusive and told
22   one congressional employee who asked him to stop, “wouldn’t you

23   rather me be verbally abusive to staff than violent?”           (Id.)
24   Congressional staffers who fielded these calls were discouraged

25   because they felt powerless to stop defendant.          (Id.)
26        Defendant’s call records also show that his threatening and

27   abusive conduct extended to local elected officials.            (Id. ¶ 32.)
28   California Highway Patrol, the local agency responsible for

                                             4
     Case 5:19-cr-00394-SVW Document 69 Filed 04/06/20 Page 7 of 13 Page ID #:430



1    investigating threats to state officials, interviewed a handful of

2    employees who work for local officials.        One staffer reported that

3    their office gets frequent calls from defendant that “usually lead to

4    death threats.”      (Id.)
5          C.      Over Ten Years of Similar Conduct
6          USCP has been investigating defendant’s harassing and

7    threatening calls since 2009.        (Id. ¶ 33.)   USCP has opened 41
8    investigations of defendant involving at least 53 elected officials.

9    (Id.)      Among the incidents USCP investigated was a threat defendant
10   made when he stated he was “gonna kill” a California Congressman.

11   (Id. ¶¶ 33, 99.)      These 41 USCP reports do not reflect defendant’s
12   threats and abuse targeting local officials.         But defendant’s

13   criminal history shows that he has engaged in similar harassing and

14   threatening behavior resulting in convictions for harassment,

15   terroristic threats, disorderly conduct, and for making annoying

16   telephone calls.      (Id. ¶¶ 92-95.)    Defendant also had a misdemeanor

17   conviction from the Central District of California overturned on

18   appeal in a case in which defendant made repeated profane and

19   derogatory calls to suicide prevention workers, preventing them from

20   doing their jobs.      (Id. ¶ 96.)
21   III. SENTENCING GUIDELINES CALCULATIONS: RANGE OF 21 to 27 MONTHS
22         The government agrees with the Probation Officer’s calculations

23   of a total offense level of 15 and a Criminal History Category of II.

24   The Probation Officer’s offense level calculation is as follows:

25   ///

26   ///
27

28

                                             5
     Case 5:19-cr-00394-SVW Document 69 Filed 04/06/20 Page 8 of 13 Page ID #:431



1          Adjusted Offense Level:               12   U.S.S.G. § 2A6.1(a)(1)

2          Multiple Count Adjustment:            +3   U.S.S.G. § 3D1.4

3          Total:                                15
4    (PSR ¶¶ 47-88.)    The defendant falls within Criminal History Category

5    II for accumulating three criminal history points.          (Id. ¶¶ 96-97.)
6    The resulting Guidelines range based on an offense level of 15 within

7    Criminal History Category II is 21 to 27 months’ imprisonment.            (Id.)
8    IV.   GOVERNMENT’S RECOMMENDED SENTENCE: 27 MONTHS’ IMPRISONMENT AND 3
           YEARS’ SUPERVISED RELEASE
9

10         The Sentencing Guidelines are the “starting point and the

11   initial benchmark” for sentencing.          United States v. Carty, 520 F.3d
12   984, 991 (9th Cir. 2008).      After calculating the Guidelines range,

13   the Court must consider “the nature and circumstances of the

14   offense,” and “the history and characteristics of the defendant.”              18

15   U.S.C. § 3553(a)(1).     The Court should then consider the need for the

16   sentence imposed:

17              (A) to reflect the seriousness of the offense, to promote

18              respect for the law and to provide just punishment for the

19              offense;

20              (B) to afford adequate deterrence to criminal conduct;

21              (C) to protect the public from further crimes of the

22              defendant; and

23              (D) to provide defendant with needed educational or

24              vocational training, medical care, or other correctional

25              treatment in the most effective manner[.]

26    18 U.S.C. § 3553(a)(2).      The Court should impose a sentence that is

27   sufficient, but not greater than necessary, to satisfy these

28   statutorily prescribed sentencing objectives.          18 U.S.C. § 3553(a).

                                             6
     Case 5:19-cr-00394-SVW Document 69 Filed 04/06/20 Page 9 of 13 Page ID #:432



1         A.    27 Months’ Sentence Appropriate
2         A court should consider the nature and circumstances of the

3    offense and the history and characteristics of defendant.           See 18
4    U.S.C. § 3553(a)(1).     A sentence of 27 months’ imprisonment and 3

5    years’ supervised release is appropriate because prior convictions

6    for nearly identical conduct have failed to deter defendant or

7    protect government employees from his threats and harassment.            Sadly,

8    for over a decade, defendant has compulsively berated and threatened

9    government employees, and his conduct has escalated, resulting in

10   felony convictions in this case.

11        The impact of defendant’s decade-long campaign of abuse is

12   difficult to quantify.      His threats scare victims, prompt emergency

13   response from law enforcement agencies, and disrupt government

14   operations.    At trial, two victims testified that they understood

15   defendant’s death threats as serious statements, and justifiably,

16   were afraid.    The victims reported the death threats to their

17   supervisors and to law enforcement.         Law enforcement and

18   Congressional staff then used resources to identify and find

19   defendant and to guarantee the safety of the federal officials and

20   their staffs.    With the threat to the office of a Congresswoman in

21   San Mateo California, R.K. testified that she immediately notified

22   USCP, her supervisor, and local authorities.         R.K.’s supervisor also

23   perceived the death threat as serious because R.K. appeared to him to

24   be “very, very, worried” and he could tell something was wrong.

25   (Dahlquist Decl., Ex. 1.)      The supervisor then directed staff in the

26   office to turn off the lights in the office and not answer the

27   phones.   He further directed staff to use the backdoor of the office.

28   The supervisor instructed the staff to take these safety precautions

                                             7
     Case 5:19-cr-00394-SVW Document 69 Filed 04/06/20 Page 10 of 13 Page ID #:433



1    because he did not know where defendant was located when he

2    threatened R.K. and believed the threat was credible.           (Id.)
3          Even defendant’s behavior that fell short of explicit death

4    threats disrupted government functions.         Call recipients could not

5    receive calls from other callers while defendant monopolized phone

6    lines with repeated calls.       Call recipients answered calls and tried

7    to deescalate defendant, or they would ignore his calls or put phones

8    on “night mode” so the calls went straight to voicemail.            If the

9    calls went to voicemail, defendant left abusive and menacing

10   messages, which were then screened along with all other messages.

11   The repeated calls and menacing messages were demoralizing and

12   frustrating to government employees who already face a challenging

13   task of trying to appease frustrated callers.

14         B.    Conditions of Release are Appropriate
15         This Court has wide discretion to impose a condition of

16   supervised release as long as the condition (1) is “reasonably

17   related to the goals of deterrence, protection of the public, and/or

18   defendant rehabilitation” considering his offense of conviction and

19   his history and characteristics, and (2) “involve[s] no greater

20   deprivation of liberty than is reasonably necessary to achieve those

21   goals.”    United States v. Wolf Child, 699 F.3d 1082, 1090 (9th Cir.
22   2012) (citing 18 U.S.C. § 3583(d)); United States v. Rearden, 349
23   F.3d 608, 618 (9th Cir. 2003).

24         The government concurs with the Probation Officer’s suggested

25   conditions of supervised release intended to protect the victims,

26   protect the public, and monitor defendant’s conduct to ensure he is

27   not committing new offenses:

28

                                             8
     Case 5:19-cr-00394-SVW Document 69 Filed 04/06/20 Page 11 of 13 Page ID #:434



1               Condition No. 10: The defendant shall not block his
2                telephone number when calling government officials and

3                shall disclose his first and last name when calling.

4               Condition No. 11: The defendant shall provide a copy of his
5                telephone bills and records to his Probation Officer as

6                directed by the Probation Officer.

7               Condition No. 12: The defendant shall not contact the
8                victims . . . or any of the offices of the representatives
9                for whom the victims worked . . . by any means including in
10               person, by mail or electronic means, or via third parties.
11               If any contact occurs, the defendant shall immediately
12               leave the area of contact and report the contact to the
13               Probation Officer within 24 hours of the contact.
14   (See ECF No. 67, Disclosed Recommendation Letter, at 2-3, 8.)             These
15   conditions are reasonable restrictions based on the nature of the
16   offense and defendant’s history of committing similar crimes using
17   his telephone.     These restrictions also protect the victims and other
18   government employees from further crimes.         (See id. at 8-9).
19         These conditions also “involve no greater deprivation of liberty

20   than is reasonably necessary.”       See Rearden, 349 F.3d at 618.        The
21   conditions still permit defendant to call government agencies and

22   voice his concerns.      He is only prohibited from doing so anonymously.

23   Defendant is also only restrained from calling specific offices and

24   he is not a constituent of any of the representatives listed in that

25   condition.    Thus, that restriction does not implicate a significant

26   liberty interest and is tailored to the specific nature and

27   circumstances of this case.       See id.
28

                                             9
     Case 5:19-cr-00394-SVW Document 69 Filed 04/06/20 Page 12 of 13 Page ID #:435



1          C.    Disparities Can be Avoided by Guidelines Range Sentence
2          The Court should minimize sentencing disparities among similarly

3    situated defendants.      18 U.S.C. § 3553(a)(6).      One way courts ensure

4    consistent sentences for similarly situated defendants is by applying

5    the Guidelines uniformly.       See United States v. Treadwell, 593 F.3d
6    990, 1011 (9th Cir. 2010) (“Because the Guidelines range was

7    correctly calculated, the district court was entitled to rely on the

8    Guidelines range in determining that there was no ‘unwarranted

9    disparity’ . . . .”); see also Gall v. United States, 552 U.S. 38, 54
10   (2007) (“[A]voidance of unwarranted disparities was clearly

11   considered by the Sentencing Commission when setting the Sentencing

12   Guidelines ranges.”).      A Guidelines-range sentence is reasonable even

13   where a defendant has endured challenges in life.           See United States
14   v. Carter, 560 F.3d 1107, 1121-22 (9th Cir. 2009) (finding the
15   imposition of a within-Guidelines sentence reasonable despite

16   defendant's youth, prior non-violent criminal history, and difficult

17   childhood because nothing about those circumstances placed the

18   defendant outside the heartland of similar characteristics and

19   circumstances contemplated by the Guidelines).          Thus, a Guidelines-

20   range sentence of 27 months’ imprisonment is appropriate here where

21   defendant does not fall outside the “‘minerun of roughly similar

22   cases’ considered by the Sentencing Commission in formulating the

23   Guidelines.”    Carter, 560 F.3d at 1121-22.
24   V.    CONCLUSION
25         For the foregoing reasons, the government respectfully requests

26   that this Court sentence defendant to 27 months’ imprisonment

27   followed by a 3-year term of supervised release, and a $600 special

28   assessment.

                                            10
     Case 5:19-cr-00394-SVW Document 69 Filed 04/06/20 Page 13 of 13 Page ID #:436



1                           DECLARATION OF PETER DAHLQUIST
2          I, Peter Dahlquist, declare as follows:

3          1.    I am an Assistant United States Attorney in the Central

4    District of California and I am currently assigned to the above-

5    captioned matter.

6          2.    Attached as Exhibit 1 are true and correct copies of

7    documents relating to the August 29, 2019 calls defendant placed to

8    the San Mateo, California office of a United States Congresswoman.

9          I declare under penalty of perjury under the laws of the United

10   States of America that the foregoing is true and correct and that

11   this declaration is executed at Riverside, California, on April 6,

12   2020.

13

14                                             PETER DAHLQUIST
15

16

17

18

19

20

21

22

23

24

25

26

27

28
